Exhibit 10(e)(16)

Annual Performance Incentive Plan for 2008 (“2008 APIP”)

Under the 2008 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if annual
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.

The Committee approved annual incentive opportunities for 2008, expressed as a
percentage of base salary for each participating officer. Certain additional
goals were established for some officers based on business unit goals. The
Committee also established overall threshold, target and maximum measures of
performance for the 2008 APIP. The performance measures and weightings for 2008
are constant currency revenue growth (30%), earnings per share (40%) and core
cash flow from operations (30%).

Individual payments will be subject to the review and approval of the Committee
following the completion of the 2008 fiscal year.